Title: General Orders, 29 December 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor for Friday December 29th 1780
                            Parole. 
                            Countersigns 
                        
                        The Quarter Master General will make an immediate and exact return of all the public Boats on this part of
                            the river describing the kind and size and how they are employed—He will arrange them under four heads vizt
                            Good—Bad—Indifferent and Irrepairable.
                        He will also as soon as possible make a similar return of all the public Boats at Albany and its
                            dependencies.
                    